Title: From Benjamin Franklin to La Rochefoucauld and the Duchesse d’Enville, 18 February 1778
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de,Enville, Marie-Louise-Nicole-Elisabeth de La Rochefoucauld, duchesse d’


Passy, Feb. 18. 78
  M. Franklin presents his respectful Compliments to Made. la Duchesse d’Enville, and to M. le Duc de Rochefoucauld. He sees clearly with them the Impropriety of his appearing at the Concert, under the Circumstances mentioned, and returns his Thanks for the Notice given him, which he shall observe.
Our Advices from England are that Lord Chatham has had Overtures made him to take a Part in the Ministry; but has absolutely refus’d, unless both new Counsels and new Counsellers were first resolv’d on.
